Name: Commission Regulation (EEC) No 1763/79 of 9 August 1979 amending Regulations (EEC) No 2226/78 and (EEC) No 1352/79 as regards the beef products which may be taken into intervention in certain Member States, and their coefficients
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 14 Official Journal of the European Communities 10 . 8 . 79 COMMISSION REGULATION (EEC) No 1763/79 of 9 August 1979 amending Regulations (EEC) No 2226/78 and (EEC) No 1352/79 as regards the beef products which may be taken into intervention in certain Member States , and their coefficients THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (5) thereof, Whereas the coefficients referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were fixed by Commis ­ sion Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 1355/79 (4) ; whereas it appears advisable to amend certain of those coeffi ­ cients ; whereas this entails altering certain of the intervention purchase prices for beef valid with effect from 2 July 1979 and fixed by Commission Regula ­ tion (EEC) No 1352/79(5); Whereas, in accordance with Article 1 of Council Regulation (EEC) No 1 302/73 (6), as last amended by Regulation (EEC) No 427/77 (7), the qualities and cuts of the products to be bought in by the intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; whereas application of these criteria in the present situation on the beef market at the start of the period for the marketing of grass feed cattle indicates that 'Ochsen A' should be included temporarily in the list of products which may be taken into intervention in the Federal Republic of Germany in order to cope with the substantial seasonal supplies of this category of animal ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2226/78 is replaced by Annex I to this Regulation . Article 2 The Annex to Regulation (EEC) No 1352/79 is replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 20 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968, p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3 ) OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( «) OJ No L 163, 2. 7 . 1979, p . 10 . (5 ) OJ No L 163, 2 . 7 . 1979, p . 4 . (6) OJ No L 132, 19 . 5 . 1973, p. 3 . ( 7) OJ No L 61 , 5 . 3 . 1977, p. 16 . 10 . 8 . 79 Official Journal of the European Communities No L 202/ 15 ANNEXE I  ANHANG /  ALLEGATO I  BIJLAGE /  ANNEX /  BILAG / DEUTSCHLAND : Bullen A 1,08 Ochsen A 1,03 BELGIQUE/BELGIÃ  : Bceufs 55 % / Ossen 55 % 0,98 GÃ ©nisses 55 % / Vaarzen 55 % 0,96 Taureaux 55 % / Stieren 55 % 0,97 DANMARK : Kvier I 0,86 Stude 1 0,92 Tyre P 0,94 Ungtyre 1 0,98 FRANCE : BÃ ufs U 1,23 BÃ ufs R 1,11 BÃ ufs O 0,99 Jeunes bovins U 1,19 Jeunes bovins R 1,10 Jeunes bovins O 0,99 IRELAND : Steers 1 0,92 Steers 2 0,90 ITALIA : Vitelloni 1 1,25 Vitelloni 2 1,10 LUXEMBOURG : BÃ ufs, gÃ ©nisses, taureaux extra 1,04 NEDERLAND : Vaarzen, le kwaliteit 1,02 Stieren , le kwaliteit 1,09 UNITED KINGDOM : A. Great Britain Steers M 0,95 Steers H 0,94 Heifers M/H 0,90 B. Northern Ireland Steers L/M 0,93 Steers L/H 0,93 Steers T 0,91 Heifers T 0,86 No L 202/ 16 Official Journal of the European Communities 10 . 8 . 79 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieureLimiti inferieitri Untere Grenze Limite inferiore Ondergrenzen Lower limit M it n im u m Obere Grenze Limite superiore Bovengrenzen Upper limit Maksim um DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compenses ", stammed von : Bullen A Ochsen A 259,394 254,723 262,986 258,316 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en  compensated quarters " af ­ komstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % 230,323 225,397 227,860 247,567 242,640 245,103Taureaux 55 % / Stieren 55 % DANMARK  Hele og halve kroppe samt,  quartiers compensÃ ©s " af : Kvier I 221,566 225,800 Stude I 232,856 237,090 Tyre P 237,796 242,029 Ungtyre I 248,380 252,614 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 282,416 262,995 247,204 266,806 254,827 236,859 295,121 275,701 259,910 275,882 263,903 245,934 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 Steers 2 229,949 222,750 234,851 227,652 ITALIA Carcasse, mezzerie e quarti compensati provenienti dai : Vitelloni 1 290,797 299,378 Vitelloni 2 274,589 283,170 10 . 8 . 79 Official Journal of the European Communities No L 202/ 17 Limite supÃ ©rieureLÃ ¬mite inferieure Untere Grenze Limite inferiore Ondergrenzen Louer limit Minimum Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LUXEMBOURG  Carcasses, demi-carcasses et quartiers compenses, provenant des : BÃ ufs, gÃ ©nisses, taureaux extra 251,015 258,405 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " af ­ komstig van : Vaarzen , le kwaliteit Stieren , le kwaliteit 235,786 247,933 244,718 256,864 242,936 240,373 230,171 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H Heifers M/H B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T Heifers T 239,151 236,588 226,386 234,059 229,775 231,100 222,378 237,844 233,560 234,885 226,162